Opinión disidente emitida por
el Juez Asociado Señor Fuster Berlingeri.
En el caso de autos, la Junta de Apelaciones del Sistema de Administración de Personal (en adelante la JASAP) re-vocó por improcedentes las cesantías de unos empleados públicos decretadas por el Municipio de Aguadilla y ordenó la reinstalación a sus cargos de los empleados cesanteados. La JASAP también dispuso que se le pagaran a dichos em-pleados los haberes dejados de percibir durante el tiempo en que estuvieron fuera de su empleo, descontándose de dichos haberes cualquier compensación recibida por los ce-santeados por servicios prestados por ellos en el sector pú-blico mientras estuvieron cesanteados. El Tribunal de Cir-cuito de Apelaciones modificó la orden de la JASAP y dispuso que de los haberes referidos también debía descon-tarse cualquier salario devengado de la empresa privada.
Una mayoría del Tribunal confirma aquí el dictamen del foro apelativo, amparándose para ello en su interpretación de la Sec. 7.17 de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. sec. 1397. Como no estoy conforme con tal interpretación, que limita seriamente el remedio or-denado por la JASAP a favor de unos trabajadores que fueron cesanteados ilícitamente, disiento. Veamos.
I
La disposición en cuestión aquí ordena en lo pertinente que, en casos como el de autos, si la decisión de la JASAP es favorable al empleado, la JASAP no sólo debe ordenar la restitución del empleado a su puesto, si no que debe orde-nar además
... el pago total o parcial de los salarios dejados de percibir por éste desde la fecha de la efectividad de la destitución, y la *212concesión de todos los beneficios marginales a que éste hubiese tenido derecho. 3 L.P.R.A. sec. 1397(2).
Como puede observarse del claro texto de esta disposi-ción, nada se dice allí sobre descontar, de los salarios que hayan de pagarse, cualquier compensación que el em-pleado público despedido ilícitamente hubiese recibido mientras estuvo destituido. Conforme, pues, sólo al sentido literal de la disposición referida, no procedería descuento alguno de los haberes dejados de recibir mientras el em-pleado estuvo ilícitamente cesanteado, porque dicha dispo-sición no lo ordena. Harto conocido es el principio de her-menéutica de que, al interpretar un estatuto, éste no debe ser restringido añadiéndole limitaciones que no aparecen de su texto. Lasalle v. Junta Dir. A.C.A.A., 140 D.P.R. 694 (1996); Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153 (1980); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966); Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964).
En vista, pues, de que el texto de la Sec. 7.17 referida no incluye descuento alguno, es menester examinar su histo-rial legislativo para ver si de éste surge de algún modo tal limitación. Esta disposición fue legislada en 1975, me-diante la Ley Núm. 5 de 14 de octubre de ese año. Al mo-mento en que fue aprobada por la Asamblea Legislativa existían decisiones judiciales recientes pertinentes al asunto que dicha disposición atiende, que deben exami-narse porque ayudan a esclarecer la intención del legisla-dor al poner en vigor la disposición referida.
Dos decisiones de este Tribunal son particularmente pertinentes. En ambas la cuestión ante nos era similar a la que nos concierne en el caso de autos. En ambas se dilucidó si, al reinstalarse a su empleo a un maestro que había sido despedido ilegalmente y pagársele el sueldo dejado de per-cibir mientras estuvo despedido, era necesario descontar de tal sueldo los ingresos recibidos de otros empleos du-rante ese tiempo. En ambos casos este Tribunal claramente *213resolvió que no procedía tal descuento. En Municipio de Coamo v. Tribunal Superior, 99 D.P.R. 932, 941 (1971),(1) explicamos de este modo por qué no procedía el descuento en cuestión:
El remedio en estos casos tiene un propósito que va más allá del interés de indemnizar a la víctima. Sirve, además, como un freno para evitar los despidos ilegales y la perturbación que ello puede ocasionar a una sana administración pública.
Del mismo modo, en Torres Cartagena v. Srio. de Instrucción, 94 D.P.R. 690, 694-695 (1967), resolvimos que no procedía descontarse los ingresos que obtuviera el maestro mientras estuvo suspendido ilegalmente y lo justificamos de este modo:
... El derecho a recibir el sueldo completo es la garantía que tiene el maestro para evitar que se le formulen cargos arbitrariamente. La mera formulación afecta la reputación de una persona. El legislador quiso proteger al maestro de esta posibilidad. Por otro lado el maestro necesita de un ingreso para poder sufragar los gastos de su subsistir. No puede pre-tenderse que se cruce de brazos a esperar el resultado final de los cargos que se le formulan. Ciertamente se destruiría la ga-rantía que pagar el sueldo completo conlleva, si estableciéra-mos como regla que se descontarán los ingresos que obtuviera el maestro mientras estuvo suspendido ilegalmente.
Nuestras dos decisiones aludidas antes formaban parte del contexto jurídico dentro del cual se aprobó la Sec. 7.17 de la Ley de Personal de Servicio Público de Puerto Rico, supra, que aquí nos concierne. Dichas dos decisiones las emitimos al interpretar otra disposición estatutaria que existía entonces, que era igual a la del caso de autos, pero que aplicaba sólo a los maestros. En efecto, el Art. 15 de la Ley Núm. 115 de 30 de junio de 1965 (18 L.P.R.A. ant. sec. 274) disponía, en lo pertinente, que:
*214... si la orden de ... separación del maestro fuer[a] revocadla] por la Junta, el Tribunal Superior de Puerto Rico o cualquier otro Tribunal Apelativo, el maestro que haya estado suspendido tendrá derecho a recobrar los sueldos que haya dejado de per-cibir durante el período de suspensión.
Por su parte, en Torres Cartagena v. Srio. Instrucción, supra, pág. 695, explicamos que esta disposición fue legis-lada en 1965 para acoger “nuestra regla jurisprudencial” formulada en el caso de Rosario v. Gallardo, Comisionado, 62 D.P.R. 266 (1943), en el que habíamos resuelto que un maestro ilícitamente despedido tenía derecho a que se le pagara el sueldo completo dejado de percibir durante el período en que estuvo cesanteado. Explicamos así mismo en Torres Cartagena v. Srio. Instrucción, supra, que la dis-posición legislada en 1965 acogiendo nuestro dictamen pre-vio no dispuso nada respecto a que se descontaría del sueldo referido lo obtenido por el maestro durante el tiempo de la cesantía, por lo que nada podía descontarse por tal concepto del sueldo que ha de pagarse. Finalmente, resolvimos expresamente en Torres Cartagena v. Srio. Instrucción, supra, pág. 697, que esta norma sobre el pago del sueldo completo, sin los descuentos en cuestión, se exten-día a los maestros, y que con respecto a otros empleados públicos la Asamblea Legislativa debía “hacer la determi-nación final”. Expresamente llamamos la atención a que se trataba de una norma de política pública “que debía esta-blecerse mediante legislación”.
Lo que este Tribunal señaló en Torres Cartagena v. Srio. Instrucción, supra, fue precisamente lo que hizo la Asam-blea Legislativa al aprobar la Sec. 7.17 de la nueva Ley de Personal de 1975. Se incorporó la norma expuesta antes por este Tribunal en las decisiones judiciales referidas, y se hizo sin ordenar descuento alguno del salario que habría de pagarse. El legislador no dispuso tal descuento, a pesar de que la jurisprudencia referida había girado precisamente en torno a si éste procedía o no.
Reiteradamente hemos resuelto que cuando el legisla-*215dor redacta un estatuto, debe presumirse que conocía los análisis judiciales anteriores sobre el asunto y que si no alteró la normativa judicial previa es porque el legislador la consideró correcta. Véanse: Plaza Ríos v. F.S.E., 110 D.P.R. 727 (1981); Martínez v. Junta de Planificación, 109 D.P.R. 839 (1980); Com. J. Fernández v. Srio. de Hacienda, 95 D.P.R. 728, 733 (1968); Pérez Vega v. Tribunal Superior, 93 D.P.R. 749, 758 (1966); Arroyo Merino v. Junta Azucarera, 89 D.P.R. 622, 637-638 (1963); De Ca[s]tro v. Junta Comisionados, 59 D.P.R. 676, 683-684 (1942). A la luz de este conocido principio de hermenéutica y en vista del historial reseñado antes, es evidente que el legislador no in-cluyó en la Sec. 7.17 en cuestión lenguaje alguno sobre descuentos salariales, porque tuvo la intención de que nin-guno se hiciese. Su intención, más bien, fue que al em-pleado público despedido ilícitamente se le pagase los sa-larios completos que había dejado de percibir durante el tiempo en que estuvo cesanteado.
Así se aplicaba la disposición aludida hasta que en Estrella v. Mun. de Luquillo, 113 D.P.R. 617 (1982), este Tribunal dispuso, sobre fundamentos de derecho constitucio-nal, que a los salarios en cuestión tenían que descontarse los sueldos que hubieran devengado en el sector público los empleados públicos durante el período del despido ilegal. Esta decisión no negó la intención legislativa descrita antes. Más bien se limitó a señalar que, en virtud de lo dispuesto por el Art. VI, Sec. 10 de nuestra Constitución, L.P.R.A., Tomo 1, tal intención legislativa era inoperante con respecto a los sueldos recibidos en otros cargos públicos mientras el empleado estuvo cesanteado. Es de notar que uno de los miembros del Tribunal disintió del dictamen mayoritario, no porque creyese que su resultado estuviese equivocado, sino porque entendía el Juez disidente que la deducción que debía ordenarse era de los ingresos percibi-dos por los cesanteados “tanto de fuentes gubernamentales como de empresa privada”. Es evidente, pues, que la ma-*216yoría de este Tribunal entendía que los descuentos referi-dos sólo se extendían a los ingresos derivados de fondos públicos.
II
La mayoría también fundamenta su dictamen en el caso de autos en jurisprudencia nuestra referente a situaciones en las cuales empleados de la empresa privada fueron res-tituidos a sus empleos y se les dedujo del pago de los bene-ficios dejados de percibir las cantidades netas obtenidas por éstos en los trabajos que tuvieron mientras estuvieron ilícitamente cesanteados. Sin embargo, resulta que dicha jurisprudencia no es de modo alguno aplicable al caso de autos. Al acudir a dicha jurisprudencia la mayoría parece haber olvidado que ésta surgió al amparo de leyes labora-les que son de aplicación sólo al sector privado, mientras que el caso de autos surge al amparo de la Ley de Personal de Servicio Público. No puede fundamentarse el dictamen de autos en jurisprudencia relativa a la legislación laboral que le aplica sólo a las empresas privadas debido a que lo que aquí nos concierne es la legislación relativa al sector público. Ya antes hemos resuelto que la Ley de Personal del Servicio Público de Puerto Rico referida es de carácter esencialmente distinto a la de la tradicional legislación la-boral relativa al sector privado. Ortiz y otros v. Mun. de Lajas, 153 D.P.R. 744 (2001). Por eso, la jurisprudencia relativa a éste no puede extenderse a las situaciones que se rigen por la legislación que atañe al sector público. No tiene sentido que este Foro resuelva por un lado que el esquema normativo laboral del sector público es esencial-mente distinto al del sector privado, para poco después equipararlos por analogía, sobre todo para negarles dere-chos a los empleados públicos. Se trata de una instancia de grave inconsistencia normativa y conceptual, en la cual este Foro no debiera incurrir, sobre todo cuando la incon-*217sistencia referida no es para hacerle justicia a unos traba-jadores, sino más bien para coartarle derechos.
III
A la luz de todo lo anterior, pues, me parece que la única interpretación correcta de la Sec. 7.17 en cuestión es que no procede descontar de los salarios que han de pagarse al empleado público despedido ilegalmente aquellos ingresos que éste haya recibido de la empresa privada mientras es-taba cesanteado del cargo púbico. Tal es la evidente inten-ción legislativa, que nos obliga. Resolver de otra forma no sólo va en contra de los más fundamentales principios de hermenéutica y de nuestra propia jurisprudencia, sino que resulta en una injusticia contra el empleado público que ya sufrió el vejamen del despido ilegal. Además, socava un importante disuasivo para que los patronos gubernamen-tales respeten la ley.
La mayoría opta por otro curso de acción, que considero muy desacertado. Otra vez más la mayoría opta por una interpretación estatutaria errónea, que socava injustifica-damente la condición y los derechos de unos trabajadores. Por ello, yo disiento.

(1) Posteriormente, en Estrella v. Mun. de Luquillo, 113 D.P.R. 617 (1982), re-vocamos este caso por fundamentos constitucionales, según se indica más adelante en el texto' de esta opinión. Ello en nada altera lo relativo a la intención legislativa, que es lo que interesa aquí.